Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The Abstract mentioning various embodiments, various cases, various aspects, and various instances uses phrases which can be implied.  
The abstract of the disclosure is more than 150 words.  A new abstract of the disclosure with no more than 150 words is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Topological and Subsystem Codes on Low-Degree Graphs with Flag Qubits” to Chamberland et al., New Journal of Physics, Volume 22, Feb 2020 (cited in an IDS).
With respect to claim 1, Chamberland discloses in the right figure of Fig. 2 a device, comprising: 
a qubit lattice on a substrate (e.g., superconducting qubit lattices using through-substrate vias architecture according to p. 17 at the first full paragraph includes a substrate for the through-substrate vias), the qubit lattice comprising one or more first qubit tiles (e.g., the right figure of Fig. 2) having a first shape tessellated with one or more second qubit tiles having a second shape (e.g., the qubits in the right figure of Fig. 2 may be divided into subsets of qubits having different shapes).
With respect to claim 2, the qubit lattice (e.g., the right figure of Fig. 2 shows rectangular lines/connections between the qubits represented by big dots and small white dots according to the bottom paragraph of p. 3 describing Fig. 2) exhibits a rectilinear physical layout.  
With respect to claim 3, the one or more first qubit tiles tessellated with the one or more second qubit tiles form a heavy-hex qubit connection topology (e.g., “heavy-hexagon code” in the description of Fig. 2) in the rectilinear physical layout of the qubit lattice.  
With respect to claim 4, one of the one or more first qubit tiles has twelve qubits and twelve interqubit connection buses (e.g., the upper left corner of the right figure of Fig. 2 may be delineated to have at least 12 big dots and small white dots representing qubits and have at least 12 connections between the same big dots and small white dots), and one of the one or more second qubit tiles has twelve qubits and twelve interqubit connection buses (e.g., the foregoing discussion applies to the right bottom or top corner of the right figure of Fig. 2).  
With respect to claim 5, adjacent qubit tiles in the heavy-hex qubit connection topology share three qubits (e.g., the top left corner of the right figure of Fig. 2 may be delineated to form a tile with a shape that touches along and shares at least three cubits of the top-right corner of the right figure of Fig, 2)
With respect to claim 6, a qubit tile in the heavy-hex qubit connection topology is adjacent to four qubit tiles having a different shape than the qubit tile, and is adjacent to two qubit tiles having a same shape as the qubit tile (e.g., the qubits in the right figure of Fig. 2 may be divided so that a subset of the qubits may be one of three subsets of qubits of the same shape and is different from another subset of qubits in in shape).
With respect to claim 9, the above discussion for claim 1 similarly applies.
With respect to claims 10-14, the above discussion for dependent claims of claim 1 similarly applies.
With respect to claim 17, the above discussion for claim 2 similarly applies.
With respect to claim 18, the above discussion for claim 3 similarly applies.

Allowable Subject Matter
Claim 7-8, 15-16, and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842